Allow me to congratulate the 
President of the General Assembly on his election to 
serve during the sixty-eighth session of the Assembly. I 
repose full confidence in him to steer the deliberations 
of the Assembly to a fruitful conclusion, and I assure 
him of our full cooperation in the discharge of his 
important responsibilities.

I take this opportunity to extend my sincere thanks 
to the outgoing President, Mr. Vuk Jeremi., for having 
successfully presided over the Assembly at its sixty-
seventh session. I would like to express my sincere 
appreciation to Secretary-General Ban Ki-moon for his 
able and visionary leadership and excellent reports on 
issues before the Assembly.

I bring with me a message of peace and non-violence 
from Lumbini, the birthplace of Gautama Buddha, the 
apostle of peace, and the greetings and best wishes 
of the Government and people of Nepal. Nepal has 
unflinching faith in the principles and purposes of 
the United Nations as enshrined in its Charter. Nepal 
upholds the centrality and indispensability of the 
United Nations in forging global peace and security, 
development and human freedom, as well as its role in 
the promotion of multilateralism, befitting the needs of 
our age.

It is an irony that one eighth of the world population 
has to live without enough food at a time when 150 per 
cent of the Earth’s annual regenerative capacity is being 
consumed, and that nearly 1 billion people will still be 
forced to live in extreme poverty in 2015. Looking at 
this unfair and unjust scenario, one can hardly envision 
global sustainability without a system of economic 
growth and development that ensures the progress and 

well-being of people on this planet in an equitable, 
inclusive and judicious manner. We can hardly realize 
sustainable development when pervasive poverty, 
unsustainable consumption and production patterns, 
and spiralling environmental degradation are allowed 
to continue.

Nepal attaches great importance to the full 
attainment of the Millennium Development Goals 
(MDGs). At the United Nations Conference on 
Sustainable Development, our countries demonstrated 
the wisdom to take the MDGs forward with greater 
vigour through universally applicable sustainable 
development goals. The report of the High-level Panel 
of Eminent Persons on the Post-2015 Development 
Agenda reminds us that there is a need to build on 
the foundations of the MDGs, leaving no one behind 
in global development efforts. Clearly, any new 
development agenda that does not keep the elimination 
of extreme poverty at centre stage loses the spirit of 
sustainability. I therefore call upon all Member States 
to direct concerted efforts to completing the unfinished 
tasks of the MDGs before embarking on a post-2015 
development agenda and any subsequent sustainable 
development goals.

The High-level Panel has set forth a vision for 
shaping a common destiny for the global community 
through inclusive economic growth, human progress 
and sustainable development. That collective vision 
needs to be translated into concrete action with 
deliverable goals and targets that can be measured 
globally and locally, based on the Rio principles.

We underscore the need to breathe life into the 
post-2015 development framework with the principles 
of universal human rights, equity and sustainability. 
To that end, we should take into account its global 
applicability, on the one hand, and regional, national 
and subnational circumstances and priorities, on the 
other. We believe that all processes relating to the 
sustainable development goals should reconcile these 
fundamental aspects, especially in the interests of the 
poor and marginalized countries and societies. Nepal is 
constructively engaged in mainstreaming the concerns 
of the least developed countries (LDCs) into the new 
global development agenda.

While no country is immune to the ominous effects of 
climate change, countries like Nepal disproportionately 
have to bear the brunt, in stark contrast to their 
negligible contribution to greenhouse-gas emissions. 
Nepal is the fifth most vulnerable country in terms 
of climate change risks. The risk of multiple disaster 
in overwhelming proportions and the increased 
vulnerability we have to face also threaten our fragile 
mountain ecosystem and fabulous diversity, as well as 
lives, livelihoods and heritage in Nepal.

We welcome the understanding reached in Doha 
by the Member States on a firm timetable to adopt a 
universal climate agreement, during the eighteenth 
session of the United Nations Framework Convention on 
Climate Change. We call on all for an early conclusion 
to climate change negotiations, with binding emission 
commitments and guaranteed, enhanced, predictable 
and easily accessible financing for the most vulnerable 
countries, such as Nepal, to enable their speedy 
implementation of suitable adaptation and mitigation 
measures.

Least developed countries face severe structural 
constraints and multiple vulnerabilities, and are 
the furthest off track in achieving the Millennium 
Development Goals and other internationally agreed-
on development targets. The Istanbul Programme 
of Action for the Least Developed Countries for the 
Decade 2011-2010 (A/CONF.219/3/Rev.1) has outlined 
eight priority areas to be implemented in order to 
overcome those constraints and enable half of the 
LDCs to graduate from that status by the year 2020. 
However, in order to achieve that urgent but ambitious 
goal, external and internal enabling environments must 
be created through synergistic efforts on the part of the 
LDCs and their development partners. Integrating the 
Programme of Action’s priorities into all our relevant 
plans and programmes and the ongoing post-2015 
development discourse in the United Nations is a must 
to that end.

Nepal has set itself the goal of graduating from 
LDC status by 2022. The Government is committed to 
pursuing that goal by mainstreaming the internationally 
defined priority areas. I ask for genuine partnerships 
and enhanced cooperation in efforts towards a full, 
effective and speedy implementation of the Istanbul 
Programme of Action and other internationally agreed-
on development goals, with sufficient and predictable 
funding mechanisms for our goal to become a reality. 

Nepal’s ability to benefit from trade-induced growth 
is constrained by the structural problem posed by the 
high transit-transport costs that its landlocked nature 
imposes. Our remoteness from markets, marginalization 



and lack of integration into regional and global value 
chains all limit the competitiveness of our trade and 
our attractiveness as an investment destination. Despite 
the tremendous advances in technology and innovation 
that global trade has benefited from, Nepal has yet to 
catch up with that trend, owing to its lack of the basic 
transport and trade infrastructure that facilitates trade. 

We look forward to the 10-year review process 
of the Almaty Programme of Action: Addressing the 
Special Needs of Landlocked Developing Countries 
within a New Global Framework for Transit Transport 
Cooperation for Landlocked and Transit Developing 
Countries, and to forging a successor plan of action 
capable of addressing landlocked developing countries’ 
specific concerns and development aspirations.

LDCs are still waiting for results from the Doha 
Development Round and the full implementation of 
the decisions of the Sixth Ministerial Conference of 
the World Trade Organization (WTO) in Hong Kong 
and subsequent meetings. Forty-nine LDCs represent 
less than 1 per cent of world trade. The recent Fourth 
Global Review of Aid for Trade further confirmed its 
capacity to deliver and noted that together with the 
Enhanced Integrated Framework as a vehicle, it helps 
to address supply-side constraints, enhance productive 
capacity and promote economic diversification. We 
will participate in the ninth Ministerial Conference of 
the WTO in Bali in December, with the expectation 
that LDCs’ core issues — the full implementation of 
the duty- and quota-free provision, the adoption of 
simple and flexible preferential rules of origin and the 
operationalization of a service waiver for LDCs — will 
be addressed effectively.

The structural deficiency and democratic deficit 
of globalization must be addressed by making it 
more inclusive and responsive to the needs of poor 
and marginalized people around the world. More 
attention must be given to international migration 
and its potential contribution to the development of 
countries of destination and origin, and to ensure 
that globalization is also fair to the bottom billion of 
the South. International migration is a cross-cutting 
developmental issue of common concern. 

Migration is significant all over the world, but 
more so in countries like Nepal, where nearly 1,500 
people leave for foreign employment every day. While 
remittances constitute nearly 25 per cent of Nepal’s 
gross domestic product, Nepalese migrant workers fill 
labour-market gaps and contribute significantly to the 
well-being of the people and the economic development 
of their destination countries. It is extremely important 
to keep human values and dignity at the centre of 
administration and governance related to migration. It 
is also essential to define the roles and responsibilities 
of countries of origin, transit and destination in order to 
ensure the basic rights of migrant populations and show 
respect for their contribution to development.

North-South, South-South and triangular types of 
cooperation are becoming more significant than ever 
before for forging an inclusive development agenda 
and ensuring that equality and justice prevail in 
the world. It is vital that the North make good on its 
commitments for resources to the developing South. 
Likewise, South-South cooperation should be promoted 
by sharing development experience and transferring 
technology, and by exploiting latent synergies and 
complementarities in developing and integrating trade, 
investment and infrastructure facilities.

We uphold the view, close to the ideals of the 
Non-Aligned Movement (NAM), that an environment of 
lasting peace and security, conducive to people-centric 
development, can be created only through strengthened 
multilateralism. As a distinct multilateral forum and 
moral voice of the developing world, NAM has a 
greater role to play in fostering international peace and 
security at the United Nations and beyond. We believe 
that NAM should pursue the issues of reforming the 
United Nations and the Bretton Woods institutions, 
which shape global social and economic policies in 
general, and financial architecture in particular, in 
order to make them more inclusive and responsive to 
the needs of the developing world.

Nepal reiterates its call for the general and 
complete disarmament of all weapons of mass 
destruction — biological, chemical, radiological and 
nuclear — in a time-bound manner. Our efforts to 
achieve the goal of total nuclear disarmament must be 
matched by efforts to achieve the non-proliferation of 
other weapons of mass destruction. As host this year 
to the United Nations Regional Centre for Peace and 
Disarmament for Asia and the Pacific in Kathmandu, 
we stand for strengthening regional initiatives for 
peace through dialogue, education and awareness, and 
for subsequent confidence-building measures. Nepal 
supports establishing nuclear-weapon-free zones, 
keeping outer space free of weapons and keeping small 
arms and light weapons out of the reach of illicit hands. 



The Arms Trade Treaty is a landmark achievement of 
this year.

Nepal unequivocally condemns terrorism in all 
its forms and manifestations perpetrated anywhere 
in the world under any pretext. Our hearts go out to 
the victims of terrorism, most recently in Kenya and 
in Pakistan, which only strengthens our resolve to 
fight the menace. We call for the early conclusion of a 
comprehensive convention on international terrorism to 
fight that heinous crime against humanity.

As a country emerging from conflict, Nepal 
underscores the importance of addressing issues of 
exclusion, discrimination, inequity, corruption and 
the violation of human rights, and it also supports the 
strengthening of the rule of law at the national and 
international levels.

Nepal is concerned about the long, drawn-out 
peace process in the Middle East. We are overdue in 
fulfilling our commitment to a comprehensive, lasting 
and judicious solution to the problem. We support 
the legitimate rights of the Palestinian people to an 
independent and sovereign Palestine State, based on 
United Nations resolutions and a solution that enables 
Israel and Palestine to live as neighbours within secure 
and recognized international boundaries.

The situation in Syria is of serious concern to us 
all, due mainly to the violent conflict and its attendant 
large-scale humanitarian tragedy. We believe the 
international community should facilitate the easing 
of tensions and confrontation through diplomacy and 
dialogue towards a peaceful and durable political 
solution. We condemn the recent use of chemical 
weapons in Syria and call for the total destruction of 
chemical-weapons stockpiles in all parts of the world.

I reiterate my country’s principled position that the 
protracted embargo on Cuba is unjustified and needs to 
be ended immediately and unconditionally.

Nepal supports the early and peaceful unification of 
the Korean peninsula through dialogue and negotiations 
based on the will of the Korean people.

Needless to say, making women partners in all 
efforts for peace, security and development at all 
levels, treating them equally without discrimination, 
and ensuring the protection of their basic rights to 
unleash their potential have positive implications for 
the advancement of society as a whole. Moreover, their 
mainstreaming and empowerment through access to 
power and productive resources directly contribute to 
comprehensive development. In Nepal, constitutional, 
legislative and institutional provisions ensure equal 
rights to women and their meaningful participation 
in and contribution to society, focusing on capacity-
building, institutional strengthening, legal protection, 
empowerment and gender mainstreaming. 

We are committed to our national, regional and 
international commitments and obligations to human 
rights, despite our protracted political transition, low 
level of economic growth and capacity constraints. 
Peace, democracy, human rights and development 
reinforce each other and impinge upon the people’s 
uninterrupted participation in governance and an 
inclusive development process. The National Human 
Rights Commission and several other human rights 
institutions seek to safeguard the human rights of 
our people. We are strengthening their institutional 
capacity to deliver on their constitutional and statutory 
responsibilities, including ensuring the rights of 
women, children and persons with disabilities. The 
current national plan, policies and programmes of the 
Government are geared towards the empowerment of 
all the people, regardless of class, creed, gender or 
ethnicity, and embarking on a path of socioeconomic 
development that is inclusive, fair, equitable and just for 
all, in line with the country’s national and international 
commitments. 

Nepal is a founding member of the South Asian 
Association for Regional Cooperation (SAARC) 
and a member of the Bay of Bengal Initiative for 
Multi-Sectoral Technical and Economic Cooperation 
(BIMSTEC), through which we are actively involved in 
forging a synergy of collective efforts in several areas 
of regional cooperation, including poverty reduction, 
trade expansion, investment promotion, connectivity 
improvement and socioeconomic advancement. Nepal 
is constructively engaged with arrangements such as 
SAARC and BIMSTEC for peace and prosperity at the 
regional level and with the United Nations at the global 
level.

My delegation looks to the United Nations as the 
repository of our hopes and a true upholder of the 
universal values of peace, justice, equality, freedom and 
human dignity. Given that the United Nations mandate 
and structures were founded nearly seven decades 
ago, its reform has been a continuous process aimed at 
meeting the growing requirements of changing times. 
There are growing concerns that the United Nations 



bodies and the Bretton Woods institutions should be 
made more democratic, accountable, financially stable 
and responsive to all, as their decisions pervade the 
social, economic and financial architectures of nation 
States. Nepal supports the timely re-engineering of 
those institutions in order to ensure the representation 
of developing countries in their decision-making.

Nepal holds the view that the reform of the Security 
Council should reflect changes in contemporary political 
and economic realities. It should be more representative 
in composition, transparent in functioning, democratic 
in character, balanced between the North and South, 
and above all be capable of taking prompt action when 
peace is threatened.

For over six decades now, Nepal has consistently 
contributed to the work of the United Nations, 
particularly through peacekeeping missions around 
the world, including in the most challenging situations. 
More than 100,000 peacekeepers have served so far 
with distinct professionalism, and 63 soldiers have laid 
down their precious lives in the line of duty.

My country, Nepal, is in a crucial phase of 
taking the peace process to a logical conclusion and 
institutionalizing the gains made in the democratic 
rights of the people, which came through various 
continuous movements and struggles carried out over 
decades. The country-driven and owned peace process 
enjoyed the support of the United Nations and the 
international community, for which we express our 
deep appreciation. 

The first Constituent Assembly, elected through 
the democratic process in 2008, expired in May 2012 
without completing its mandate of making an inclusive 
constitution. In the aftermath of the dissolution of the 
Constituent Assembly, attempts to form a consensus 
Government, led by leaders of political parties, could not 
coalesce in the absence of general consensus, even after 
a series of attempts through dialogue and negotiations. 
The country started to slide into political uncertainty in 
the absence of certainty that an election would be held, 
and more complications appeared imminent. 

To overcome the situation, the major political 
parties were guided by their collective wisdom to work 
out an alternative outlet that resulted in the formation 
of an apolitical and neutral Government, under the 
leadership of the Chief Justice, with the aim of holding 
free, fair and credible elections to a fresh Constituent 
Assembly. In view of the demands of the situation to 
form a Constituent Assembly that would function as 
a pivotal institution for the balance of power, I had to 
accept the responsibility in the larger interest of the 
nation and the people and as a responsible citizen.

We have made the necessary preparations to hold 
the elections on 19 November this year. We have been 
trying our best to listen to the dissenting parties and 
to bring them on board for the election through the 
political process. There is no alternative to elections to 
revitalize the democratic process and ensure political 
stability. The election will provide a mandate by 
the people for writing a constitution, advance civil 
and political rights, ensure people’s sovereignty in 
decision-making in State affairs and institutionalize 
multiparty democracy, federalism and republicanism. It 
will be instrumental in completing the remaining tasks 
of the peace process. The settlement of political issues 
through the democratic process will ensure political 
stability and, eventually, will open up prospects for 
broad-based economic development, to which the 
people have aspired for so long. I express my sincere 
thanks to the international community for the moral 
and material support made available for the elections 
and would like to convey how meaningful that gesture 
of goodwill is to us.

It is my hope and belief that, with continuing 
understanding, support and assistance on the part 
of all friends of Nepal, we will be able to go beyond 
the protracted political transition and focus on the 
consolidation of the political accomplishments made 
so far, the further democratization of the country 
and economic development, so that we may graduate 
from least-developed-country status by 2022. We are 
fully confident that democracy provides leverage for 
bridging differences and promoting peace, tranquillity 
and prosperity.
